Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-13-00219-CR

                                      Robert BROWN,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                From the 216th Judicial District Court, Bandera County, Texas
                                 Trial Court No. CR-12-033
                     The Honorable N. Keith Williams, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED July 30, 2014.


                                              _____________________________
                                              Karen Angelini, Justice